Opinion issued June 3, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-09-00305-CR
———————————
Harold Elgin Johnson, Appellant
V.
The State of
Texas, Appellee

 

 
On Appeal from the 228th District Court 
Harris County, Texas

Trial Court Case No. 1076308
 

MEMORANDUM OPINION
          Appellant,
Harold Elgin Johnson, has filed a motion to dismiss the above-referenced
appeal.  The motion complies with the
Texas Rules of Appellate Procedure.  See
Tex. R. App. P. 42.2(a).
          We
have not yet issued a decision. 
Accordingly, the motion is granted and the appeal is dismissed.

          We
deny as moot any pending motions.
          The
Clerk of this Court is directed to issue the mandate within 10 days.  Tex.
R. App. P. 18.1.
PER CURIAM
Panel
consists of Justices Keyes, Hanks, and Higley.
Do
not publish.   Tex. R. App. P. 47.2(b).